Title: From Benjamin Franklin to John Jay, 15 January 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir
Passy, Jan. 15. 1781
I am much in your Debt on Account of Letters. I have had a long Fit of the Gout, and am but just getting abroad again after near 10 Weeks Confinement. I have accepted your Bill. I shall write fully to you & Mr Carmichael very soon. This accompanies a Number of Pacquets & Letters for you from Ams. which I have done up in two Pacquets. I wish you & yours every Felicity, being with great Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin
Honble John Jay Esqr.
